Citation Nr: 1620172	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-12 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and R. C.



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to December 1983.  The appellant is the Veteran's widow.  This matter comes before the Board of Veteran's Appeals (Board) from an April 2011 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Philadelphia. Pennsylvania.  The issue was subsequently transferred to the RO in Roanoke.


FINDINGS OF FACT

1.  The Veteran died in October 2009; the death certificate lists the cause of death as metastatic renal cell cancer and hemorrhagic stroke. 
 
2.  The Veteran served in the Republic of Vietnam.

3.  At the time of the Veteran's death, he was receiving treatment for Parkinson's disease.
 
4.  The probative evidence of record indicates that the Veteran's Parkinson's disease contributed to his death.



CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1).  Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death. See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The October 2009 Death Certificate documents that the Veteran's death was due to metastatic renal cell cancer and hemorrhagic stroke.  The appellant testified before 

the Board in March 2016, alleging that her husband's death was due to his Parkinson's disease.  The appellant contends that the Veteran's Parkinson's disease contributed to him falling in late September 2009, that resulted in a hemorrhagic stroke that resulted in his death.

The Veteran served in the Republic of Vietnam.  As such, the Veteran is presumed to have been exposed to herbicide agents.  38 C.F.R. §38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6).  Parkinson's disease is included as a disease associated with herbicide exposure.  38 C.F.R. § 3.309(e).  As such, the Veteran's Parkinson's disease is presumed to have been related to his military service as a disorder associated with herbicide exposure incurred during service in Vietnam.  See 38 C.F.R. § 3.307, 3.309(e). 

The claims file contains a March 2016 private medical opinion in which the Veteran's previous treating physician opined that was "highly probable that the Veteran's intracranial hemorrhage was due to the trauma of a fall and imbalance leading to the fall was either caused by, or at least significantly worsened by, his advanced Parkinson's disease."  The private physician further opined that it was "highly probable that Parkinson's disease was a contributing factor to his death in 2009."  (Emphasis in original).

The Board finds that the medical evidence supports the appellant's claim that the Veteran's service-connected Parkinson's disease was a contributory cause of the Veteran's death.  Accordingly, service connection for the cause of death of the Veteran is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


